NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: DANIEL L. KRIEGER, CHAIRMAN & PRESIDENT OR JOHN P. NELSON VICE PRESIDENT (515) 232-6251 APRIL 13, 2007 AMES NATIONAL CORPORATION ANNOUNCES FIRST QUARTER 2 AND FORECASTED EARNINGS FOR 2007 The Company had net income of $2,521,000, or $0.27 per share for the three months ended March 31, 2007, compared to net income of $2,912,000, or $0.31 per share, for the three months ended March 31, 2006, a decrease of 13%.The decline in net income can be primarily attributed to a one-time gain of $471,000 in the first quarter of 2006 on the foreclosure of real estate, initial expenses associated with next quarter’s scheduled opening of a new office of First National Bank in Ankeny, Iowa, and lower net interest income. The Company’s return on average assets was 1.21% and 1.43% for the three-month periods ending March 31, 2007 and 2006, respectively.The Company’s return on average equity was 9.00% for the three months ended March 31, 2007 compared to 10.66% for the same period a year ago. Net interest income for the first quarter decreased $143,000, or 2%, from one year ago as the expense for attracting and retaining deposits rose more quickly than interest income on earning assets.Interest income increased 8% while interest expense rose 22% compared to the same quarter last year.Net interest margin for the quarter ended March 31, 2007 was 3.27% compared to 3.34% for the first quarter of 2006. Non-interest income decreased $245,000, or 13%, primarily as the result of a $471,000 gain on the foreclosure of a commercial real estate property recognized in 2006. Partially offsetting the decline related to other real estate, was a higher level of net securities gains on the Company’s investment portfolio of $454,000 in 2007 compared $244,000 in 2006. Non-interest expense was 5% higher in the first quarter of 2007 as the result of the initial costs of employee salaries and benefits associated with the Ankeny office and higher data processing costs of $50,000 related to updating four of the affiliate banks’ web sites.The efficiency ratio for the three months ended March 31, 2007 and 2006 was 55.40% and 50.30%, respectively. Total assets increased to $857 million for the quarter ended March 31, 2007 compared to $839 million for same quarter last year, an increase of 3%.The securities portfolio grew $20 million from one year ago including a $14 million increase in the municipal bond portfolio. Deposits totaled $690 million as of March 31, 2007, compared to the $697 million recorded as of March 31, 2006.Deposit balances decreased primarily as the result of lower public fund balances compared to one year ago. Loans reached a record $444 million as of the end of the first quarter, 1% higher than the $439 million recorded on March 31, 2006.The loan growth was primarily in the commercial and commercial real estate portfolios.The allowance for loan losses as of March 31, 2007 and 2006 totaled $6,535,000 and $6,782,000, respectively.Net loan losses for each of the quarters ended March 31, 2007 and 2006 totaled $7,000 and $13,000, respectively. Capital increased 3% to $113 million compared to $109 million one year ago.Total equity capital as of March 31, 2007 represented 13% of total assets. Ames National Corporation stock, under the symbol ATLO, traded in the $20.56 to $22.44 range in the first quarter of 2007 and closed at $21.23 on March 30, 2007. Ames National Corporation is forecasting earnings for the year ending December 31, 2007 of $1.16 to $1.21 per share compared to the $1.16 per share earned for the year ending December 31, 2006. Ames National Corporation affiliate Iowa banks are First National Bank, Ames, Boone Bank & Trust Co., Boone, State Bank & Trust Co., Nevada, Randall-Story State Bank, Story City, and United Bank & Trust, Marshalltown. The Company’s earnings forecast for 2007 is a forward-looking statement under the Private Securities Litigation Reform Act of 1995 that is subject to certain risks and uncertainties that could cause the actual earnings to differ materially from forecasted earnings. A number of factors, many of which are beyond the Company's control, could cause actual earnings to differ significantly from those described in this forward-looking statement.Such risks and uncertainties with respect to the Company include those related to the economic environment, particularly in the areas in which the Company and the Banks operate, competitive products and pricing, fiscal and monetary policies of the U.S. government, changes in governmental regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, credit risk management and asset/liability management, the financial and securities markets and the availability of and costs associated with sources of liquidity. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) ASSETS March 31, 2007 March 31, 2006 Cash and due from banks $ 18,571,224 $ 15,091,703 Federal funds sold 13,974,000 18,850,000 Interest bearing deposits in financial institutions 1,020,123 4,550,083 Securities available-for-sale 354,595,476 334,787,133 Loans receivable, net 444,339,055 439,199,870 Loans held for sale 521,050 1,211,099 Bank premises and equipment, net 13,771,590 11,387,490 Accrued income receivable 7,557,719 6,764,693 Deferred income taxes - 658,506 Other assets 3,063,150 2,445,424 Total assets $ 857,413,387 $ 834,946,001 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 69,174,487 $ 71,272,091 NOW accounts 177,802,564 180,691,057 Savings and money market 156,563,727 164,790,815 Time, $100,000 and over 105,825,829 99,319,446 Other time 180,232,717 181,323,699 Total deposits 689,599,324 697,397,108 Federal funds purchased and securities sold under agreements to repurchase 44,178,920 21,037,524 Other short-term borrowings 956,749 20,182 FHLB term advances 2,000,000 1,000,000 Dividend payable 2,544,754 2,449,010 Deferred income taxes 1,001,661 - Accrued expenses and other liabilities 4,558,559 4,153,245 Total liabilities 744,839,967 726,057,069 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding March 31, 2007 and March 31, 2006 total 9,425,013 and 9,419,271 shares, respectively 18,850,026 18,838,542 Additional paid-in capital 22,498,904 22,383,375 Retained earnings 65,832,887 65,176,887 Accumulated other comprehensive income, net unrealized gain on securities available-for-sale 5,391,603 2,490,128 Total stockholders' equity 112,573,420 108,888,932 Total liabilities and stockholders' equity $ 857,413,387 $ 834,946,001 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended March 31, 2007 2006 Interest and dividend income: Loans, including fees $ 7,573,206 $ 7,201,944 Securities: Taxable 2,337,115 2,040,230 Tax-exempt 1,194,326 1,036,363 Federal funds sold 30,152 11,303 Dividends 390,568 339,774 Total interest income 11,525,367 10,629,614 Interest expense: Deposits 5,325,205 4,436,184 Other borrowed funds 492,160 342,619 Total interest expense 5,817,365 4,778,803 Net interest income 5,708,002 5,850,811 Provision for loan losses 9,728 29,624 Net interest income after provision for loan losses 5,698,274 5,821,187 Noninterest income: Trust department income 383,345 363,403 Service fees 428,614 407,321 Securities gains, net 453,523 244,479 Gain on sales of loans held for sale 104,100 111,466 Merchant and ATM fees 137,674 143,060 Gain on foreclosure of real estate - 471,469 Other 140,878 151,541 Total noninterest income 1,648,134 1,892,739 Noninterest expense: Salaries and employee benefits 2,499,953 2,415,206 Data processing 550,442 500,102 Occupancy expenses 321,404 309,959 Other operating expenses 703,150 669,630 Total noninterest expense 4,074,949 3,894,897 Income before income taxes 3,271,459 3,819,029 Provision for income taxes 750,445 906,661 Net income $ 2,521,014 $ 2,912,368 Basic and diluted earnings per share $ 0.27 $ 0.31 Dividends declared per share $ 0.27 $ 0.26
